DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112, 2nd paragraph:
The 35 USC 112 rejection is withdrawn due to the amendments on 11/18/2020.

35 USC 103 rejection:
The 35 USC 103 rejection is withdrawn due to the amendments and arguments on 11/18/2020.

Claim Objection:
Applicant has not addressed the claim objection with regard to claim 34.


Examiner finds no 35 USC 101 rejections in the current claim language.


Claim Objections
Claim 34 is objected to because of the following informalities:
The dependency of claim 34 (method claim 34 depends upon system claim 21) seems to be erroneous.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,021,196. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 21 of the present Application maps to claims 1 and 3 of ‘196.
21.	A system, comprising:
one or more computing devices comprising one or more respective hardware processors and memory, wherein the one or more computing devices (claim 1 “one or more computing devices comprising one or more respective hardware processors and memory to implement one or more control-plane components of a provider network at one or more computing devices”) are configured to:
based on an analysis of network metrics collected from the second isolated virtual network, that at least one service request has been directed from the second isolated virtual network to a second service via a public network address of the second service”), wherein at least one service of the plurality of network-accessible services is configured to receive service requests from one or more isolated virtual networks of the provider network via one or more private network pathways within the provider network (claim 1 “perform, in response to a request to enable access to the first service from the second isolated virtual network, one or more configuration changes to enable service requests generated at the second isolated virtual network to be transmitted to the first resource via a private network pathway within the provider network without using a public network pathway external to the provider network”);
provide an indication, via the one or more programmatic interfaces, of at least a first network-accessible service which satisfies the one or more criteria (claim 1 “transmit, in response to a service discovery query from the second client for a service to be accessed from the second isolated virtual network, an indication of at least the first service” claim 3 “provide, to the second client, an indication that the second service is accessible via a private pathway”); and
cause a service request to be directed from an isolated virtual network of the provider network to the first network-accessible service via a particular private network pathway within the provider network (claim 1 “access to the first service is to be provided via one or more private network pathways which are not accessible from the public Internet”).

Similarly, Claim 28 of the present Application maps to claims 1 and 3 of ‘196.
Similarly, Claim 35 of the present Application maps to claims 1 and 3 of ‘196.


Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,397,344. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 21 of the present Application maps to claims 1 and 3 of ‘344.
21.	A system, comprising:
one or more computing devices comprising one or more respective hardware processors and memory, wherein the one or more computing devices are configured to (claim 1 “one or more computing devices comprising one or more respective hardware processors and memory, wherein the one or more computing devices are configured to”):
obtain, via one or more programmatic interfaces, one or more criteria to be used to select a network-accessible service from among a plurality of network-accessible services of a provider network (claim 3 “based on an analysis of network metrics collected from the isolated virtual network, that at least one service request has been directed from the isolated virtual network to another service via a public network address of the other service”), wherein at least one service of the plurality of network-accessible services is configured to receive service requests from one or more isolated virtual networks of the provider network via one or more private network pathways within the provider network (claim 1 “transmit a service request from the isolated virtual network to the service, wherein the service request is transmitted from the isolated virtual network to the one or more other computing devices via the private network pathway within the provider network without using a public network pathway external to the provider network”);
provide an indication, via the one or more programmatic interfaces, of at least a first network-accessible service which satisfies the one or more criteria (claim 3 “based on an analysis of network metrics collected from the isolated virtual network, that at least one service request has been directed from the isolated virtual network to another service via a public network address of the other service; and provide, to the client, an indication that the other service is accessible via another private network pathway”); and
cause a service request to be directed from an isolated virtual network of the provider network to the first network-accessible service via a particular private network pathway within the provider network (claim 1 “transmit a service request from the isolated virtual network to the service, wherein the service request is transmitted from the isolated virtual network to the one or more other computing devices via the private network pathway within the provider network without using a public network pathway external to the provider network”).


Similarly, Claim 35 of the present Application maps to claims 1 and 3 of ‘344.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/